198 S.W.3d 664 (2006)
In the Interest of J.E.S.
No. ED 87256.
Missouri Court of Appeals, Eastern District, Division Three.
August 22, 2006.
Barbara L. Greenberg, Clayton, MO, for respondent.
Mary Lynn Fox Reichert, Saint Louis, MO, for appellant.
Laura E. Sidel, Saint Louis, MO, for Juvenile.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY, J. and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Father appeals the judgment terminating his parental rights with respect to J.E.S. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).